Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about June 1, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of assault in the second degree, menacing in the second degree and criminal possession of a weapon in the fourth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility and identification, including its evaluation of any inconsistencies in testimony.
The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated him a juvenile delinquent and placed him on probation, which was the least restrictive *449dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The 12-month period of supervision was warranted by the seriousness of appellant’s violent attack on the victim, as well as appellant’s truancy, poor academic performance, and school disciplinary record. These factors outweighed the mitigating factors cited by appellant. Concur— Mazzarelli, J.P., Renwick, DeGrasse, Freedman and Feinman, JJ.